NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT

JAMES M. PAQUETTE,                     )
                                       )
             Appellant,                )
                                       )
v.                                     )   Case No. 2D18-3020
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

James M. Paquette, pro se.



PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.